Steele Hays, Justice, dissenting. I interpret the proceedings of January 7 as giving the appellant an opportunity to obtain other counsel for a hearing to be held on January 11. He was ordered to appear on the 11th and to notify the court by the 10th that other counsel had been obtained. He did neither. While it might be possible, under the circumstances, to excuse him for the failure to communicate to the court by the 10th, the fact that neither he nor his lawyer appeared on the 11th, as ordered, nor indeed until a new contempt citation was issued, provides a convincing measure of the appellant’s disdain for the orders of the Chancellor. I would affirm.